Exhibit 10.2

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND
FIRST AMENDMENT TO US SECURITY AGREEMENT

 

 

This First Amendment to Third Amended and Restated Credit Agreement and First
Amendment to US Security Agreement (this “Amendment”) is executed as of the 14th
day of March, 2012 (the “First Amendment Effective Date”), by and among
Stewart & Stevenson LLC, a Delaware limited liability company (the “Company”),
Stewart & Stevenson Distributor Holdings LLC, a Delaware limited liability
company (“SSDH”), Stewart & Stevenson Power Products LLC, a Delaware limited
liability company (“SSPP”), Stewart & Stevenson Petroleum Services LLC, a
Delaware limited liability company (“SSPS”), Stewart & Stevenson Funding Corp.,
a Delaware corporation (“SSC”), Stewart & Stevenson Material Handling LLC, a
Delaware limited liability company formerly known as S&S Agent LLC (“SSMH”),
Stewart & Stevenson Manufacturing Technologies LLC, a Delaware limited liability
company (“SSMT”), EMDSI - Hunt Power, L.L.C., a Delaware limited liability
company (“EMDSI”), each as a US Borrower, Stewart & Stevenson Canada Inc., a New
Brunswick corporation (“SS Canada”), as a Canadian Borrower (the US Borrowers
and the Canadian Borrower are together referred to herein as the “Borrowers” and
each individually, a “Borrower”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as the Administrative Agent (the “Administrative Agent”) and as the
US Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as the Canadian
Administrative Agent and as the Canadian Collateral Agent, and JPMorgan Chase
Bank, N.A., as the Export-Related Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the US Collateral
Agent, the Canadian Administrative Agent, the Canadian Collateral Agent and the
Export-Related Lender are parties to that certain Third Amended and Restated
Credit Agreement dated as of December 23, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, all capitalized terms used herein
which are defined in the Credit Agreement shall have the meaning given such
terms in the Credit Agreement), pursuant to which the Lenders provide certain
financing to the Borrowers in accordance with the terms and conditions set forth
therein; and

 

WHEREAS, the Company, SSDH, SSPP, SSPS, SSC, SSMH, SSMT, EMDSI and the US
Collateral Agent are parties to that certain Third Amended and Restated Pledge
and Security Agreement dated as of December 23, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “US Security
Agreement”), pursuant to which the US Loan Parties pledged certain assets to
secure Secured Obligations; and

 

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent, the
US Collateral Agent, the Canadian Administrative Agent, the Canadian Collateral
Agent and the Export-Related Lender desire to amend the Credit Agreement and the
US Security Agreement as set forth herein.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:

 

SECTION 1                 Amendments to Credit Agreement.  In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 3 hereof, the Credit Agreement shall be amended effective as of the
First Amendment Effective Date in the manner provided in this Section 1.

 

1.1                            Amended Definitions.  The definitions of
“Canadian Fixed Asset Component”, “Canadian Fixed Asset Component Limit”,
“Collateral”, “Effective Date”, “Eligible Mortgaged Real Property”, “Excluded
Subsidiary”, “Fixed Asset Collateral”, “US Fixed Asset Component” and “US Fixed
Asset Component Limit” contained in Section 1.1 of the Credit Agreement shall be
amended and restated in their entirety to read in full as follows:

 

“Canadian Fixed Asset Component” means an amount established by the Canadian
Administrative Agent prior to June 30, 2012 upon its receipt of (a) an appraisal
and environmental reports of the Canadian Borrowers’ Fixed Asset Collateral and
all other Collateral Documents and other documents related to the Canadian
Borrowers’ Fixed Asset Collateral that are required to be  delivered to the
Canadian Collateral Agent pursuant to Section 5.14, in form and substance
reasonably satisfactory to the Canadian Administrative Agent and (b) the
Canadian Fixed Asset Component Limit Notice, which amount shall be equal to the
lesser of (i) the Canadian Fixed Asset Component Limit and (ii) seventy-five
percent (75%) of the Appraised Value of the Canadian Borrowers’ Fixed Asset
Collateral allocated to the Canadian Fixed Asset Component.  For purposes of
clarity, the Canadian Fixed Asset Component shall be $0 as of the Effective
Date. The Canadian Fixed Asset Component shall be reduced by (x) the Canadian
Fixed Asset Amortization Amount applicable to the Canadian Fixed Asset Component
on the first day of each month commencing on the first day of the first full
month following the establishment of the Canadian Fixed Asset Amortization
Amount and continuing on the first day of each month thereafter throughout the
term of this Agreement and (y) the percentage of the Appraised Value of any
Fixed Asset Collateral allocated to the Canadian Fixed Asset Component which
(1) is the subject of a casualty event (including, without limitation, damage,
destruction or condemnation) or a Permitted Fixed Asset Disposition, or (2) is
no longer Eligible Equipment or Eligible Mortgaged Real Property (as applicable)
less in each case the portion of such amount that has already been reduced from
the Canadian Fixed Asset Component as a result of prior Canadian Fixed Asset
Amortization Amount reductions, in each case such amounts being determined by
the Canadian Administrative Agent in its sole discretion.

 

“Canadian Fixed Asset Component Limit” means the amount of the Fixed Asset
Component Limit which a Borrower Representative designates in writing (the
“Canadian Fixed Asset Component Limit Notice”) as the “Canadian Fixed Asset
Component Limit” on or prior to June 30, 2012; provided, that, in no event shall
(a) the Canadian Fixed Asset Component Limit exceed $15,000,000 in

 

2

--------------------------------------------------------------------------------


 

the aggregate or (b) the sum of the Canadian Fixed Asset Component Limit and the
US Fixed Asset Component Limit exceed the Fixed Asset Component Limit.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of either the US Collateral
Agent or the Canadian Collateral Agent, on behalf of the Agents, the Lenders,
the Export-Related Lender and the Other Secured Parties to secure all or a
portion of the Secured Obligations, as applicable.  For the avoidance of doubt,
none of the assets or property of an Excluded Subsidiary shall constitute
“Collateral” under this Agreement or the other Loan Documents.

 

“Effective Date” means December 23, 2011.

 

“Eligible Mortgaged Real Property” means the Real Property owned by a Borrower
described on Schedule 3.5, and the Real Property owned by a Borrower that is
described by the Borrowers to the Administrative Agent or the Canadian
Administrative Agent, as the case may be, on or prior to June 30, 2012 and upon
the Administrative Agent’s and the Canadian Administrative Agent’s receipt of
such information Schedule 3.5 shall be deemed to be amended to include such Real
Property, in each case for which each of the following statements is accurate
and complete (and each Borrower by including such Real Property in the Fixed
Asset Component of the US Borrowing Base or the Canadian Borrowing Base (as
applicable) shall be deemed to represent and warrant to the Agents, the Issuing
Bank and each Lender the accuracy and completeness of such statements):

 

(a)                               such Borrower holds good and marketable title
to the Real Property;

 

(b)                              the Real Property is subject to a first
priority perfected security interest in favor of the US Collateral Agent or the
Canadian Collateral Agent (as applicable), subject in each case to Permitted
Senior Encumbrances, securing the Secured Obligations; and

 

(c)                               the Real Property is not subject to any Lien,
except for Permitted Encumbrances and Liens in favor of the US Collateral Agent
or the Canadian Collateral Agent (as applicable) securing the Secured
Obligations.

 

“Excluded Subsidiary” means any Subsidiary of the Company which is not a Loan
Party.  The Excluded Subsidiaries on the First Amendment Effective Date are
Stewart & Stevenson Truck Holdings LLC, , a Delaware limited liability company
Stewart & Stevenson de Venezuela, S.A., Transmissiones y Embragues, S.A.,
Stewart & Stevenson de las Americas Colombia Ltda., Stewart & Stevenson Hong
Kong Limited and Stewart & Stevenson Acquisition LLC, a Delaware limited
liability company.

 

3

--------------------------------------------------------------------------------


 

“Fixed Asset Collateral” means Collateral constituting (a) the Eligible
Mortgaged Real Property described in Schedule 3.5, and the Eligible Mortgaged
Real Property that is identified by the Borrowers to the Administrative Agent or
the Canadian Administrative Agent, as the case may be, on or prior to June 30,
2012 and upon the Administrative Agent or the Canadian Administrative Agent’s
receipt of such information Schedule 3.5 shall be deemed to be amended to
include such Real Property, in each case, together with any fixtures thereon,
and (b) Eligible Equipment, in each case owned by a US Borrower or a Canadian
Borrower.

 

“US Fixed Asset Component” means an amount established by the Administrative
Agent prior to June 30, 2012 upon its receipt of (a) an appraisal and
environmental reports of the US Borrowers’ Fixed Asset Collateral and any title
endorsement related to the US Borrowers’ Fixed Asset Collateral required to be
delivered to the Administrative Agent pursuant to Section 5.15, in form and
substance reasonably satisfactory to the Administrative Agent and (b) the US
Fixed Asset Component Limit Notice, which amount shall be equal to the lesser of
(x) the US Fixed Asset Component Limit and (y) seventy-five percent (75%) of the
Appraised Value of the US Borrowers’ Fixed Asset Collateral allocated to the US
Fixed Asset Component.  For purposes of clarity, the US Fixed Asset Component
shall be $0 as of the Effective Date. The US Fixed Asset Component shall be
reduced by (a) the US Fixed Asset Amortization Amount applicable to the US Fixed
Asset Component on the first day of each month commencing on the first day of
the first full month following the establishment of the US Fixed Asset
Amortization Amount and continuing on the first day of each month thereafter
throughout the term of this Agreement and (b) the percentage of the Appraised
Value of any Fixed Asset Collateral allocated to the US Fixed Asset Component
which (i) is the subject of a casualty event (including, without limitation,
damage, destruction or condemnation) or a Permitted Fixed Asset Disposition, or
(ii) is no longer Eligible Equipment or Eligible Mortgaged Real Property (as
applicable) less in each case the portion of such amount that has already been
reduced from the US Fixed Asset Component as a result of prior US Fixed Asset
Amortization Amount reductions, in each case such amounts being determined by
the Administrative Agent in its sole discretion.

 

“US Fixed Asset Component Limit” means the amount of the Fixed Asset Component
Limit which a Borrower Representative designates in writing (the “US Fixed Asset
Component Limit Notice”) as the “US Fixed Asset Component Limit” on or prior to
June 30, 2012; provided, that, in no event shall the sum of the Canadian Fixed
Asset Component Limit and the US Fixed Asset Component Limit exceed the Fixed
Asset Component Limit.”

 

1.2                            New Definitions.  Section 1.1 of the Credit
Agreement shall be amended to add thereto in alphabetical order definitions for
the terms “First Amendment” and “First Amendment Effective Date” which shall
read in full as follows:

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of March 14, 2012 among the Borrowers, the Lenders party

 

4

--------------------------------------------------------------------------------


 

thereto, the Administrative Agent, the US Collateral Agent, the Canadian
Administrative Agent, the Canadian Collateral Agent and the Export-Related
Lender.

 

“First Amendment Effective Date” means March 14, 2012, the date on which the
First Amendment is effective.

 

1.3                            Amendment to Section 3.15 of the Credit
Agreement.  Section 3.15 of the Credit Agreement shall be amended to add the
text “As of the Effective Date,” at the beginning of such Section.

 

1.4                            Amendment to Section 5.9 of the Credit
Agreement.  Section 5.9 of the Credit Agreement shall be amended to delete the
reference to “business interruption;” therein.

 

1.5                            Amendment to Section 5.12(b) of the Credit
Agreement.  Section 5.12(b) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

“(b)                        The Administrative Agent and the Canadian
Administrative Agent shall have received an appraisal of the Borrowers’ owned
Real Property and equipment to the extent such Real Property and equipment is to
be included in the Canadian Fixed Asset Component or the US Fixed Asset
Component (as applicable) from a firm(s) satisfactory to the Administrative
Agent and the Canadian Administrative Agent and prepared on a basis satisfactory
to the Administrative Agent and Canadian Administrative Agent, which appraisals
shall include information required by applicable laws and regulations,
including, without limitation, such form and substance as is required under the
rules, statutes and/or policies of the Financial Institutions Reform Recovery
and Enforcement Act (FIRREA) for the Real Property appraisals.  Appraisals
received under this paragraph shall be used by the Administrative Agent and the
Canadian Administrative Agent to establish the amount of the Canadian Fixed
Asset Component or the US Fixed Asset Component (as applicable); provided that
to the extent the Administrative Agent and the Canadian Administrative Agent
have not received such appraisals on or prior to June 30, 2012 for a parcel of
Real Property or related equipment, the Canadian Fixed Asset Component or the US
Fixed Asset Component, as applicable, shall not include any amount related to
such Real Property and equipment for which the appraisal was not received.”

 

1.6                            Amendment to Section 5.14 of the Credit
Agreement.  Section 5.14 of the Credit Agreement shall be amended by adding the
following paragraph to the end thereof:

 

“For the avoidance of doubt, no Excluded Subsidiary shall be required to comply
with, and no Loan Party shall cause an Excluded Subsidiary to comply with, any
of the provisions of this Section 5.14.”

 

1.7                            Amendment to Section 5.15 of the Credit
Agreement.  Section 5.15 of the Credit Agreement shall be amended and restated
in its entirety to read in full as follows:

 

5

--------------------------------------------------------------------------------


 

“Section 5.15         Post Closing Deliveries.  On or prior to June 30, 2012,
the Borrowers shall deliver, or cause to be delivered, to the Administrative
Agent:

 

(a)                               mortgages, deeds of trust, financing
statements or other instruments, all in form and substance satisfactory to the
Administrative Agent (and executed and acknowledged where necessary or
appropriate for recording),  creating a valid Lien on the Real Property owned by
EMDSI; and

 

(b)                              for all Real Property owned by the Borrowers on
the Effective Date, which is subject to a Mortgage on the Effective Date or
shall be subject to a Mortgage after the Effective Date pursuant to clause
(a) above, (i) a policy or policies of flood insurance in amounts acceptable to
the Administrative Agent based on all FEMA flood determinations received by the
Administrative Agent after the Effective Date and issued by a nationally
recognized insurance company, together with such endorsements, coinsurance, and
reinsurance as may reasonably be requested by the Administrative Agent and
available in the state in which the Real Property of any Borrower is located,
(ii) a policy or policies of title insurance in amounts reasonably acceptable to
the Administrative Agent or the Canadian Administrative Agent, as applicable,
and issued by a nationally recognized insurance company, together with such
endorsements, coinsurance, and reinsurance as may reasonably be requested by the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
available in the state or province in which the Real Property of any Borrower is
located, insuring the Lien created by any Mortgage as a first lien on such Real
Property (subject to Permitted Encumbrances of the type described in
clauses (a) to (c) and (f) of the definition thereof, subject to the provisos at
the end of such definition) in such amount(s) as may be reasonably determined by
Administrative Agent or the Canadian Administrative Agent, as applicable, and to
the extent any and all existing title policies do not provide sufficient
coverage and taking into account (x) any appraisals received by the
Administrative Agent and the Canadian Administrative Agent after the Effective
Date, (y) the Fixed Asset Component Limit and (z) the coverage available under
all title policies provided to the Administrative Agent and the Canadian
Administrative Agent, (iii) modification and/ or down date endorsement(s) to any
existing title policies with respect to the modification of any deed of trust or
mortgage or a new policy of title insurance in an amount reasonably acceptable
to the Administrative Agent or the Canadian Administrative Agent, as applicable,
in each case where the endorsement is unavailable as a result of such
modification or a new policy is required by the Administrative Agent or the
Canadian Administrative Agent, as applicable, due to an increase in value at the
time of such modification, and (iv) such other documents, abstracts, appraisals,
environmental site assessments and legal opinions as reasonably requested by the
Administrative Agent or the Canadian Administrative Agent, as applicable, in
each case in form and substance satisfactory to the Administrative Agent or the
Canadian Administrative Agent, as applicable.

 

The Borrowers’ failure to comply with any requirement of this Section 5.15 on or
before June 30, 2012 shall constitute an immediate Event of Default.”

 

6

--------------------------------------------------------------------------------


 

SECTION 2                 Amendments to the US Security Agreement.  In reliance
on the representations, warranties, covenants and agreements contained in this
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 3 hereof, the US Security Agreement is hereby amended as of the First
Amendment Effective Date in the manner provided in this Section 2.

 

2.1                            Amendment and Restatement of Exhibit D. 
Exhibit D to the US Security Agreement is hereby deleted and amended and
restated in its entirety by Exhibit D attached hereto.

 

2.2                            Amendment and Restatement of Exhibit I. 
Exhibit I to the US Security Agreement is hereby deleted and amended and
restated in its entirety by Exhibit I attached hereto.

 

2.3                            Amendment and Restatement of Exhibit K. 
Exhibit K to the US Security Agreement is hereby deleted and amended and
restated in its entirety by Exhibit K attached hereto.

 

SECTION 3                 Conditions Precedent.  The effectiveness of the
amendments to the Credit Agreement contained in Section 1 hereof and the
amendments to the US Security Agreement in Section 2 hereof are subject to the
satisfaction of each of the following conditions precedent:

 

3.1                            Counterparts.  The Administrative Agent shall
have been provided with executed counterparts of this Amendment duly executed
and delivered by the Borrowers and Required Lenders.

 

3.2                            Documentation.  The Administrative Agent shall
have received such documents, instruments and agreements as it may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.

 

3.3                            No Material Adverse Effect.  No Material Adverse
Effect shall have occurred with respect to any Loan Party.

 

3.4                            Representations and Warranties.  (a) The
representations and warranties of each Loan Party contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the First Amendment Effective Date and (b) the
representations and warranties of each Loan Party contained in this Amendment
shall be true and correct on and as of the First Amendment Effective Date.

 

3.5                            Absence of Defaults.  After giving effect to this
Amendment, no Default or Event of Default shall exist.

 

SECTION 4                 Representations and Warranties.  In order to induce
the Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent, the Export-Related Lender and the Lenders
to enter into this Amendment, the Borrowers hereby jointly and severally
represent and warrant to the Administrative Agent, the US Collateral Agent, the
Canadian Administrative Agent, the Canadian Collateral Agent, the Export-Related
Lender and the Lenders that:

 

4.1                            Accuracy of Representations and Warranties.  Each
of the representations and warranties of each Borrower contained in the Loan
Documents is true and correct in all material

 

7

--------------------------------------------------------------------------------


 

respects as of the date hereof (except to the extent that such representations
and warranties are expressly made as of a particular date, in which event such
representations and warranties were true and correct as of such date).

 

4.2                            Due Authorization, No Conflicts.  The execution,
delivery and performance by the Borrowers of this Amendment are within the
Borrowers’ limited liability company or corporate power have been duly
authorized by all necessary limited liability company or corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon the Borrowers
or their Subsidiaries, or result in the creation or imposition of any Lien upon
any of the assets of the Borrowers or their Subsidiaries except for Permitted
Encumbrances.

 

4.3                            Validity and Binding Effect.  This Amendment
constitutes the valid and binding obligations of the Borrowers enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and the availability of equitable remedies may be limited by
equitable principles of general application.

 

4.4                            Absence of Defaults.  Neither a Default nor an
Event of Default has occurred which is continuing.

 

4.5                            Inaction by Administrative Agent or Lenders.  No
failure or delay on the part of Administrative Agent or Lenders to exercise any
right or remedy under the Credit Agreement, any other Loan Document or
applicable law shall operate as a waiver thereof, nor shall any single partial
exercise of any right or remedy preclude any other or further exercise of any
right or remedy, all of which are cumulative and may be exercised without notice
except to the extent notice is expressly required (and has not been waived)
under the Credit Agreement, the other Loan Documents and applicable law.

 

4.6                            No Defense.  No Borrower has any defense to
payment, counterclaim or rights of set-off with respect to the Secured
Obligations on the date hereof.

 

4.7                            Stewart & Stevenson Acquisition LLC.  The
Borrowers represent and warrant that, as of the First Amendment Effective Date,
Stewart & Stevenson Acquisition LLC, a Delaware limited liability company,
(a) owns no Property and (b) is a wholly owned Subsidiary of the Company.

 

SECTION 5                 Miscellaneous.

 

5.1                            Reaffirmation of Loan Documents; Extension of
Liens.  Any and all of the terms and provisions of the Credit Agreement and the
Loan Documents shall, except as amended hereby, remain in full force and
effect.  The Borrowers hereby extend the Liens securing the Secured Obligations
until the Secured Obligations have been paid in full, and agree that the
amendments and waivers herein contained shall in no manner affect or impair the
Secured Obligations or the Liens securing payment and performance thereof, all
of which are ratified and confirmed.

 

8

--------------------------------------------------------------------------------


 

5.2                            Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5.3                            Counterparts.  This Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Amendment until this Amendment has been executed by
each Borrower and the Required Lenders at which time this Amendment shall be
binding on, enforceable against and inure to the benefit of the Borrowers and
all Lenders.  Facsimiles shall be effective as originals.

 

5.4                            COMPLETE AGREEMENT.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

5.5                            Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

5.6                            No Implied Waivers.  No failure or delay on the
part of the Lenders in exercising, and no course of dealing with respect to, any
right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

5.7                            Review and Construction of Documents.  Each
Borrower hereby acknowledges, and represents and warrants to the Administrative
Agent, the US Collateral Agent, the Canadian Administrative Agent, the Canadian
Collateral Agent, the Export-Related Lender and the Lenders, that (a) such
Borrower has had the opportunity to consult with legal counsel of its own choice
and have been afforded an opportunity to review this Amendment with its legal
counsel, (b) such Borrower has reviewed this Amendment and fully understands the
effects thereof and all terms and provisions contained herein, (c) such Borrower
has executed this Amendment of its own free will and volition, and (d) this
Amendment shall be construed as if jointly drafted by the Borrowers and the
Lenders.  The recitals contained in this Amendment shall be construed to be part
of the operative terms and provisions of this Amendment.

 

5.8                            Arms-Length/Good Faith.  This Amendment has been
negotiated at arms-length and in good faith by the parties hereto.

 

5.9                            Interpretation.  Wherever the context hereof
shall so require, the singular shall include the plural, the masculine gender
shall include the feminine gender and the neuter and vice versa.

 

5.10                    Severability.  In case any one or more of the provisions
contained in this Amendment shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this

 

9

--------------------------------------------------------------------------------


 

Amendment shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

5.11                    Further Assurances.  Each Borrower agrees to execute,
acknowledge, deliver, file and record such further certificates, instruments and
documents, and to do all other acts and things, as may be requested by the
Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent, the Export-Related Lender or the Lenders
as necessary or advisable to carry out the intents and purposes of this
Amendment.

 

5.12                    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

5.13                    Governing Law.  This Amendment and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of New York, but giving effect to federal
laws applicable to national banks.

 

5.14                    Effectiveness.  This Amendment shall be effective
automatically and without necessity of any further action by any Borrower,
Administrative Agent or Lenders when counterparts hereof have been executed by
each Borrower and the Required Lenders, and all conditions to the effectiveness
hereof set forth herein have been satisfied.

 

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

THE BORROWERS:

STEWART & STEVENSON LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

STEWART & STEVENSON DISTRIBUTOR HOLDINGS LLC, a Delaware limited liability
company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

STEWART & STEVENSON POWER PRODUCTS LLC, a Delaware limited liability company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

STEWART & STEVENSON PETROLEUM SERVICES LLC, a Delaware limited liability company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

STEWART & STEVENSON FUNDING CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

STEWART & STEVENSON MATERIAL HANDLING LLC, a Delaware limited liability company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

STEWART & STEVENSON MANUFACTURING TECHNOLOGIES LLC, a Delaware limited liability
company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

 

 

 

 

 

 

EMDSI - HUNT POWER, L.L.C., a Delaware limited liability company

 

 

 

By:

Stewart & Stevenson LLC,

 

 

its sole member

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

Vice Chairman

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

STEWART & STEVENSON CANADA, INC.,

 

a New Brunswick corporation

 

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

President

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

THE US ADMINISTRATIVE AGENT, THE US COLLATERAL AGENT, THE ISSUING BANK, THE
SWINGLINE LENDER AND A US LENDER:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually, as a US Lender, as the Administrative Agent, the US Collateral
Agent, the Issuing Bank and the Swingline Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Christy L. West

 

 

 

Christy L. West

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORNTO BRANCH, individually as a Canadian Lender, as
the Canadian Administrative Agent and the Canadian Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the Export-Related Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Randall Mascorro

 

 

 

Authorized Officer

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

 

 

 

By:

/s/ Kevin S. Fong

 

 

Name:

Kevin S. Fong

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Domenic Cosentino

 

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------

 


 

 

SUNTRUST BANK, as a US Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Canadian Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

By:

 

 

Name:

David Holland

 

Title:

VP, Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Canadian Lender

 

 

 

 

 

By:

 

 

Name:

David Holland

 

Title:

VP, Portfolio Manager

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

 

 

By:

 

 

Name:

Matthew Kasper

 

Title:

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, as a US Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CITY NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

 

FROST NATIONAL BANK, as a US Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

FROST NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to First Amendment to Credit Agreement – Stewart & Stevenson

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GRANTOR’S INFORMATION AND COLLATERAL LOCATIONS

 

(Attached)

 

D - 1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FIXTURES

 

(Attached)

 

I - 1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

(Attached)

 

K- 1

--------------------------------------------------------------------------------